Title: From George Washington to John Hancock, 11 December 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Falls of Delaware 11th Decemr 1776

After I had wrote you Yesterday, I received certain Information that the Enemy after repairing Croswicks Bridge had advanced a party of about Five hundred to Borden Town. By their taking this Rout, it confirms me in my Opinion, that they have an Intention to land between this and Philadelphia, as well as above, if they can procure Boats for that purpose.
I last Night directed Commodore Seymour to station all his Gallies between Bordentown and Philadelphia, to give the earliest Intelligence of any Appearance of the Enemy on the Jersey Shore.
I yesterday rode up the River about 11 Miles to Lord Stirlings post, where I found a prisoner of the 42d Regiment who had been just brought in, he informed me, that Lord Cornwallis was at Penny Town with two Battalions of Grenadiers and three of Light Infantry, all British; the Hessian Grenadiers, the 42d Highland Regiment, and two other Battalions the Names of which he did not remember. He knew nothing of the Reasons of their being assembled there, nor what were their future Intentions. But I last Night received Information from my

Lord Stirling, which had been brought in by his Scouts, which in some Measure accounted for their being there. They had made a forced March from Trenton on Sunday Night to Coryels Ferry in hopes of surprising a sufficient Number of Boats to transport them, but finding themselves disappointed, had marched back to Penny Town, where they remained Yesterday. From their several Attempts to seize Boats, it does not look as if they had brought any with them, as I was at one time informed. I last Night sent a person over to Trenton to learn whether there was any Appearance of building any, but he could not perceive any preparations for a Work of that kind. So that I am in hopes, if proper Care is taken to keep all the Craft out of their way, they will find the crossing Delaware a Matter of considerable Difficulty.
I recd another Letter from General Lee last Evening it was dated at Chatham (which I take to be near Morris Town) the 8th of this Month, he had then received my Letter sent by Major Hoops, but seemed still inclined to hang upon the Enemys Rear, to which I should have no Objection, had I a sufficient Force to oppose them in Front, but as I have not at present, nor do I see much probability of further Reinforcement, I have wrote to him in the most pressing Terms, to join me with all Expedition.
Major Sheldon who commands the Volunteer Horse from Connecticut, waits upon Congress, to establish some Mode of Pay. I can only say that the Service of himself and his Troop has been such as merits the warmest Thanks of the public and deserves a handsome Compensation for their Trouble. Whatever is settled now, will serve for a precedent in future. From the Experience I have had this Campaign of the Utility of Horse, I am convinced there is no carrying on the War without them, and I would therefore recommend the Establishment of one or more Corps, (in proportion to the Number of Foot) in Addition to those already raised in Virginia.
If Major Sheldon would undertake the Command of a Regiment of Horse on the Continental Establishment, I beleive he could very soon raise them, and I can recommend him as a Man of Activity and Spirit from what I have seen of him. I have the Honor to be with great Respect Sir yr most obt Servt

Go: Washington

